SOMMERYILLE, J.
Plaintiff, the owner of a tract of land in St. Tammany parish fronting on Bayou Lacombe, alleges that defendant, through its employes, invaded and trespassed upon his property and cut four gum trees therefrom, for which he claims $2,600 in damages. He had judgment in the sum of $2, with interest, and he has appealed. Defendant has answered the appeal, and asks that the suit be dismissed.
Plaintiff resides in the city of New Orleans, and in the summer occasionally goes over to his property in St. Tammany parish for the pleasure of fishing. He has a cabin on the place for his accommodation and for that of the keeper. He cuts and ships cord-wood also from the place. He has no residence thereon, and the property has not been improved in any manner. He acquired it partly by inheritance and partly by purchase in the years 1913 and 1914, some two or three years before this suit was filed, at a valuation of about $800.
The claim of $2,600 damages for invading the premises and cutting four gum trees out in the piney woods, where there are numerous gum trees, is really inflated, and for the apparent purpose of giving this court jurisdiction.
This court has jurisdiction where the amount in contest exceeds $2,000. Where the amount is $2,000 or less, Courts of Appeal have jurisdiction;' and this case will be transferred to the Court of Appeal, as the amount in contest is less than $2,000. See authorities cited in State ex rel. Long v. Board of Deacons, 144 La. 413, 80 South. 608, this day disposed of.
It is ordered, adjudged, and decreed, under the provisions of Act 19, 1912, p. 25, that this case be transferred to the Court of Appeal for the parish of Orleans, at the cost of plaintiff in this court.
DAWKINS, J., takes no part.